PER CURIAM:
Paul Nagy appeals the district court’s *786order denying relief on his Bivens * action under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Nagy v. Beeler, No. CA-04-617-5-FL (E.D.N.C. filed Nov. 29, 2004; entered Dec. 9, 2004). We deny as moot the motion to expedite consideration of this appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motion to appoint a special investigator is denied.

DISMISSED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).